Exhibit 1 On Track Innovations Ltd. and its Subsidiaries Interim Consolidated Financial Statements As of and for the Nine Months Ended September 30, 2010 (Unaudited) On Track Innovations Ltd. and its Subsidiaries Interim Consolidated Financial Statements as of September 30, 2010 Contents Page Interim Consolidated Balance Sheets F-2 Interim Consolidated Statements of Operations F-4 Interim Consolidated Statements of Changes in Equity and Statements of Comprehensive Loss F-5 Interim Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-8 On Track Innovations Ltd. and its Subsidiaries Interim Consolidated Balance Sheets US dollar in thousands September 30 December 31 2010 (Unaudited) (Audited) Assets Current assets Cash and cash equivalents $ $ Short-term investments Trade receivables (net of allowance for doubtful accounts of $2,641 and $2,777 as of September 30, 2010 and December 31, 2009, respectively) Other receivables and prepaid expenses Inventories Total current assets Severance pay deposits fund Property, plant and equipment, net Intangible assets, net Assets related to discontinued operation and held for sale Total Assets $ $ The accompanying notes are an integral part of these interim consolidated financial statements. F - 2 On Track Innovations Ltd. and its Subsidiaries Interim Consolidated Balance Sheets US dollar in thousands September 30 December 31 (Unaudited) (Audited) Liabilities and Shareholders' Equity Current Liabilities Short-term bank credit and current maturities of long-term bank loans $ $ Trade payables Other current liabilities Total current liabilities Long-Term Liabilities Long-term loans, net of current maturities Accrued severance pay Deferred tax liability 93 Total long-term liabilities Total Liabilities Liabilities related to discontinued operation Commitments and Contingencies Equity Shareholders' Equity Ordinary shares of NIS 0.1 par value: Authorized – 50,000,000 shares as of September 30, 2010 and December 31, 2009; issued 25,047,644 and 23,946,316 shares as of September 30, 2010 and December 31, 2009, respectively, outstanding 24,553,439 and 23,946,316 shares as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated other comprehensive income Treasury shares at cost – 494,205 and 0 shares as of September 30, 2010 and December 31, 2009, respectively ) - Accumulated deficit ) ) Shareholders' equity Noncontrolling interest ) ) Total Equity Total Liabilities and Shareholders’ Equity $ $ The accompanying notes are an integral part of these interim consolidated financial statements. F - 3 On Track Innovations Ltd. and its Subsidiaries Interim Consolidated Statements of Operations US dollar in thousands except share and per share data Nine months ended September 30 (Unaudited) (Unaudited) Revenues Sales $ $ Licensing and transaction fees Total revenues Cost of revenues Cost of sales Total cost of revenues Gross profit Operating expenses Research and development Selling and marketing General and administrative Amortization of intangibleassets Total operating expenses Operating profit (loss) ) Financial expense, net ) ) Profit (loss) before taxes on income ) Taxes on income ) ) Net profit (loss) from continuing operations ) Net loss from discontinued operations ) ) Netloss ) ) Net lossattributable to noncontrolling interest 64 Net loss attributable to shareholders $ ) $ ) Basic and diluted net profit (loss) attributable to shareholders per ordinary share From continuing operations $ $ ) From discontinued operations $ ) $ ) $ ) $ ) Weighted average number of ordinary shares used in computing basic net profit (loss) per ordinary share 24,441,691 22,331,068 Weighted average number of ordinary shares used in computing diluted net profit (loss) per ordinary share 26,725,145 22,331,068 The accompanying notes are an integral part of these interim consolidated financial statements. F - 4 On Track Innovations Ltd. and its Subsidiaries Interim Consolidated Statements of Changes in Equity and Statements of Comprehensive Loss US dollar in thousands, except share and per share data Accumulated Additional other Total Number of Share paid-in Treasury comprehensive Accumulated Noncontrolling shareholders' Shares issued capital capital Shares income deficit interest equity Balance as of December31, 2008 (audited) $ $ $ - $ ) $ ) $ $ Changes during the nine months period ended September 30, 2009: (unaudited) Stock-based compensation related to options and shares issued to employees andothers - Exercise of options, warrants and receipts in respect of employee share purchase plan 39 - Receipt on account of shares - Adjustment to contingent consideration in connection with the purchase of a subsidiary - - 7 - 7 Foreign currency translation adjustments - (2
